DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 10/04/2021 which amended claims 1, 10, 11, 17, 18, 27, 28 and 34. Claims 1-34 are currently pending in the application for patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-17 and 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimori et al (US 2018/0059521; hereinafter referred to as Nishimori) in view of Sawai (US 2008/0259285) and Li et al (US 2017/0019645; hereinafter referred to as Li).
Regarding Claims 11 and 28, Nishimori discloses a projector (Figure 5; Projector 100), comprising a light source module (Figure 5; Light Source Device 1), a 
the first light source component (Figure 5; Red Light Source 21R) is configured to emit red light (see Paragraph [0138]), 
the second light source component (Figure 5; Green Light Source 31R) is configured to emit green light (see Paragraph [0138]), 
the third light source component (Figure 5; Blue Light Source 11) is configured to emit blue light (see Paragraph [0052]), 
wherein the illumination light beam comprises the red light, the green light, and the blue light (see at least Paragraph [0058]-[0059]), the first light source component (Figure 5; Red Light Source 21R) is configured to be turned on with a first duty cycle (One of ordinary skill in the art would recognize that due to the fact that the red light source 21R is emitting light it inherently has a duty cycle), the second light source component (Figure 5; Green Light Source 31R) is configured to be turned on with a second duty cycle (One of ordinary skill in the art would recognize that due to the fact that the green light source 31R is emitting light it inherently has a duty cycle), and 

the light valve (Figure 5; Image Forming Panel 54) is configured to convert the illumination light beam into an image light beam (see Paragraph [0062]), and 
the projection lens (Figure 5; Projector Lens 55) is configured to project the image light beam to an outside of the projector (see Paragraph [0061]).
Nishimori does not expressly disclose that the heat sink structure comprises a first part and a second part connected to the first part, the first part is connected to the first light source component, and the second part is connected to the second light source component, and a difference between the first duty cycle and the second duty cycle is less than 20%. 
Sawai discloses a light source module (Figure 1A; Illumination Optical System Il1), configured to provide an illumination light beam (see Paragraphs [0019]-[0020]), wherein the light source module (Figure 1A; Illumination Optical System Il1) comprises a first light source component (Figure 1A; Light Source 1R), a second light source component (Figure 1A; Light Source 1G), a third light source component (Figure 1A; Light Source 1B), and a heat sink structure (Figure 1A; Heat Sink 2), wherein: 
the first light source component (Figure 1A; Light Source 1R) is configured to emit red light (see Paragraph [0020]), 
the second light source component (Figure 1A; Light Source 1G) is configured to emit green light (see Paragraph [0020]), 
the third light source component (Figure 1A; Light Source 1B) is configured to emit blue light (see Paragraph [0020]), 
and the heat sink structure (Figure 1A; Heat Sink 2) comprises a first part and a second part connected to the first part (see Figure 1A; wherein the first part corresponds to the location of light source 1R and the second part corresponds to the location of light source 1G), the first part is connected to the first light source component (see Figure 1A), and the second part is connected to the second light source component (see Figure 1A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the light source module of Nishimori such that the heat sink structure comprises a first part and a second part connected to the first part, the first part is connected to the first light source component, and the second part is connected to the second light source component, as taught by Sawai, because the shared cooling mechanism would require only one place for cooling, thereby resulting in a compact light source module which is capable of very efficient cooling (see Sawai Paragraph [0022]).
Nishimori as modified by Sawai does not expressly disclose that a difference between the first duty cycle and the second duty cycle is less than 20%.
Li discloses a projector (Figure 1), comprising a light source module (Figure 1; First and Second Light Sources1 and 103), and a light valve (Figure 1; First and Second Spatial Light Modulator 106 and 107), wherein: 

the first light source component (Figure 1; First Light Source 1) is configured to be turned on with a first duty cycle (see Paragraph [0064]; wherein it is disclosed that the duty cycle of the first light source 1 may be 60%), the second light source component (Figure 1; Second Light Source 103) is configured to be turned on with a second duty cycle (see Paragraph [0064]; wherein it is disclosed that the duty cycle of the second light source 103 may be 40% or 50%), and a difference between the first duty cycle and the second duty cycle is less than 20% (see Paragraph [0064]; wherein it is disclosed that the difference between the duty cycles of the first and second light sources 1 and 103 is between 10-20%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projector of Nishimori as modified by Sawai such that a difference between the first duty cycle and the second duty cycle is less than 20%, as taught by Li, because doing so would eliminate a rainbow effect that may occur in the projected image (see Li Paragraph [0064]).
Regarding Claims 12 and 29, Nishimori as modified by Sawai and Li discloses the limitations of claims 11 and 28 as detailed above.
Nishimori further discloses the heat sink structure (Figures 4A, 4B and 5; Heat Sinks 25 and 35, Heat Pipes 27 and 37, and Substrates 22 and 32) comprises at least 
Regarding Claims 13 and 30, Nishimori as modified by Sawai and Li discloses the limitations of claims 12 and 29 as detailed above.
Nishimori further discloses a number of the at least one substrate is two (Figures 4A and 4B; Substrates 22 and 32), the heat sink structure (Figures 4A, 4B and 5; Heat Sinks 25 and 35, Heat Pipes 27 and 37, and Substrates 22 and 32) comprises a heat pipe (Figure 5; Heat Pipes 27 and 37), the heat pipe (Figure 5; Heat Pipes 27 and 37) is connected to the two substrates (see Figure 5 and Paragraph [0150]), the first light source component (Figure 5; Red Light Source 21R) is disposed on one of the two substrates (see Figure 4A; Paragraph [0065]; wherein a heat sink 25 for red is coupled to the red substrate 22 of the red light source 21 disposed in the red light-source unit 20), and the second light source component (Figure 5; Green Light Source 31R) is disposed on the other one of the two substrates (see Figures 4B and 5; Paragraph [0065]; wherein a heat sink 35 for green is coupled to the green substrate 32 of the green light source 31 disposed in the green light-source unit 30).
Regarding Claims 14 and 31, Nishimori as modified by Sawai and Li discloses the limitations of claims 12 and 29 as detailed above.
Nishimori further discloses the heat sink structure (Figures 4A, 4B and 5; Heat Sinks 25 and 35, Heat Pipes 27 and 37, and Substrates 22 and 32) comprises at least one heat sink fin set (Figure 5; Heat Sinks 25 and 35), and the at least one heat sink fin set (Figure 5; Heat Sinks 25 and 35) is disposed on the at least one substrate (see Figures 4A, 4B and 5; Paragraph [0065]; wherein it is disclosed that a heat sink 25 for red is coupled to the red substrate 22 of the red light source 21 disposed in the red light-source unit 20 and a heat sink 35 for green is coupled to the green substrate 32 of the green light source 31 disposed in the green light-source unit 30).
Regarding Claims 15 and 32, Nishimori as modified by Sawai and Li discloses the limitations of claims 12 and 29 as detailed above.
Nishimori further discloses the heat sink structure (Figures 4A, 4B and 5; Heat Sinks 25 and 35, Heat Pipes 27 and 37, and Substrates 22 and 32) comprises at least one heat sink fin set (Figure 5; Heat Sinks 25 and 35) and a heat pipe (Figure 5; Heat Pipes 27 and 37), the heat pipe (Figure 5; Heat Pipes 27 and 37) is connected to the at least one substrate (see Figure 5 and Paragraph [0150]), and the at least one heat sink fin set (Figure 5; Heat Sinks 25 and 35) is disposed on the heat pipe (see Figure 5 and Paragraph [0150]).
Regarding Claims 16 and 33, Nishimori as modified by Sawai and Li discloses the limitations of claims 11 and 28 as detailed above.
Nishimori further discloses a light emitting direction of the first light source component (Figure 5; Red Light Source 21R) is identical to or different from a light 
Regarding Claims 17 and 34, Nishimori as modified by Sawai and Li discloses the limitations of claims 11 and 28 as detailed above.
Nishimori further discloses a difference between a temperature at which the first light source component (Figure 5; Red Light Source 21R) is turned on and a temperature at which the second light source component (Figure 5; Green Light Source 31R) is turned on is less than 5 degrees Celsius (see Paragraph [0070]; wherein it is disclosed that the blue preset temperature T1, red preset temperature T2 and green preset temperature T3 are all identical to each other).

Allowable Subject Matter
Claims 1-10 and 18-27 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claims 1 and 18, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the second light source component comprises a blue light emitting element and a wavelength conversion layer, the fourth light source component is configured to emit second blue light towards the second light source component, wherein the second light source component is configured to convert the second blue light into second green light. 
These limitations in combination with the other limitations of claims 1 and 18 renders the claims non-obvious over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 11 and 12, filed 10/04/2021, with respect to the 112b rejections of claims 10, 17, 27 and 34 have been fully considered and are persuasive. The 112b rejections of claims 10, 17, 27 and 34 have been withdrawn. 
Applicant’s arguments with respect to claims 11-17 and 28-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882